Citation Nr: 0204338	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, panic disorder, and post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include colitis, as secondary to service-
connected disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. N.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1961 to April 
1963.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 10 percent for the veteran's service-connected psychiatric 
disability, which a May 1996 rating decision had assigned, 
effective from January 31, 1996.  Thereafter, an October 1996 
rating decision instead characterized the veteran's service-
connected disability as neurotic depressive reaction and 
increased the evaluation to 50 percent, effective from 
October 1996.  An October 1999 rating decision later 
established service connection for PTSD, considered such 
disability in conjunction with the veteran's additional 
psychiatric disability now characterized as major depressive 
disorder with panic disorder, and continued the evaluation 
for the veteran's service-connected psychiatric disability at 
50 percent.  The veteran has continued her appeal. 

The Board further notes that the rating criteria for the 
veteran's psychiatric disability were changed effective 
November 7, 1996, and that the Board is therefore precluded 
from applying the "new" rating criteria prior to the 
effective date of that criteria.  See VAOPGCPREC 3-2000.  
After the effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As will be 
shown more fully below, since the Board has determined the 
"old" rating criteria to be more favorable than the "new," 
the Board will apply the "old" criteria to the veteran's 
disability both before and after the effective date of 
November 7, 1996.  

Finally, although the Board's decision to grant service 
connection for fibromyalgia and irritable bowel syndrome 
might ordinarily require further adjudication and development 
prior to consideration of the issue of entitlement to a total 
disability rating based on individual unemployability, since 
the Board has determined that the veteran is otherwise 
entitled to a 100 percent schedular rating for her service-
connected psychiatric disability, this issue has been 
accordingly rendered moot and subject to dismissal on that 
basis.  


FINDINGS OF FACT

1.  Since January 31, 1996, the veteran has been demonstrably 
unable to obtain or retain employment due to her service-
connected psychiatric disability.

2.  Since November 7, 1996, a 100 percent schedular rating is 
only warranted under the "old" criteria for this 
disability; the "old" criteria are more favorable than the 
"new."

3.  It is likely that the veteran's fibromyalgia has been 
made worse by her service-connected psychiatric disability.

4.  It is likely that the veteran's irritable bowel syndrome 
has been made worse by service-connected psychiatric 
disability.

5.  As the Board has granted a 100 percent schedular rating 
for the veteran's service-connected psychiatric disability, 
there is no longer a controversy regarding the issue of 
entitlement to a total schedular rating for compensation 
purposes on the basis of individual unemployability.  


CONCLUSIONS OF LAW

1.  From January 31, 1996 to November 6, 1996, the schedular 
criteria for a 100 percent rating for major depressive 
disorder, panic disorder, and PTSD, were met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.132, 
Diagnostic Codes 9411 and 9434 (effective from February 3, 
1988 to November 6, 1996).

2.  Since November 7, 1996, the schedular criteria for a 100 
percent disability rating for major depressive disorder, 
panic disorder, and PTSD, have been met under the more 
favorable "old" criteria for these disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, 
Diagnostic Codes 9411 and 9434 (effective November 7, 1996), 
4.132, Diagnostic Codes 9411 and 9434 (effective from 
February 3, 1988 to November 6, 1996).

3.  The veteran has fibromyalgia, the aggravation of which is 
proximately due to her service-connected psychiatric 
disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.310(a) (2001).

4.  The veteran has irritable bowel syndrome, the aggravation 
of which is proximately due to her service-connected 
psychiatric disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.310(a).

5.  There is no longer an issue of fact or law pertaining to 
a claim for Department of Veterans Affairs (VA) benefits 
before the Board as to entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's claims have 
already been developed pursuant to the guidelines established 
under the Veteran's Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  First, there 
is no indication that there are any outstanding relevant 
documents or records that have not already been obtained.  In 
addition, the veteran has been placed on notice of the law 
and regulations pertinent to her claims and further notice of 
this information would be both redundant and unnecessary.  
Finally, in view of the Board's decision to grant virtually 
all of the benefits sought on appeal, the Board finds that 
the veteran is not prejudice by the Board's decision to 
forego any additional development and decide the claims on 
the merits. 

Although the Secretary has recently promulgated regulations 
to further implement VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate this claim.  See 66 Fed. Reg. 45, 650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, these provisions merely 
implemented the VCAA, and do not provide any rights other 
than those provided by the VCAA.  Thus, based on all of the 
foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

I. Increased Evaluation for Major Depressive Disorder,
Panic Disorder, and PTSD,
Currently Evaluated as 50 percent Disabling

Background

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition. It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

As was previously noted, in her appeal, the veteran 
previously sought a rating in excess of 10 percent for this 
disability, effective from January 31, 1996.  However, the 
rating for this disability was increased to 50 percent by a 
rating decision in October 1996.  In addition, an October 
1996 rating decision granted service connection for PTSD.  
Therefore, the current rating of 50 percent relates to the 
veteran's major depressive disorder, panic disorder, and 
PTSD.

VA outpatient records from January to March 1996 reflect that 
in January 1996, the veteran reported multiple setbacks the 
previous two to three years, including the loss of her 
daughter and a position that paid $60,000 yearly.  Her 
thoughts were goal directed and memory intact.  The 
assessment included general anxiety disorder and a global 
assessment of functioning (GAF) scale score of 65.  In March 
1996, the veteran was found to be euthymic, cooperative, and 
to have goal-directed thoughts.  The assessment was an 
adjustment disorder with emotional distress.

An April 1996 private medical report from J. M. reflects this 
examiner's history of treatment of the veteran for employment 
and family problems between November 1993 and June 1995.

A VA mental examination of the veteran in April 1996 revealed 
that she had a Bachelor of Arts (BA) degree in management 
from W. University.  It was further noted that she was 
currently on Xanax and amitriptyline for depression.  It was 
also noted that the veteran was making an effort to sell real 
estate, but that sales were down and this was very 
depressing.  The veteran's experience was mainly in the 
clerical and management area.  The veteran was currently in 
her second marriage of nine years.  She had two daughters, 
but one died two years earlier in an automobile accident.  
The mental status examination revealed that the veteran had a 
flattened affect and fair insight and judgment.  
Concentration and memory were considered adequate and 
depression was reported most of the time.  Although she 
indicated having hobbies of fishing and collecting rocks, she 
denied having a social life and indicated that her current 
employment was not successful.  The diagnosis was chronic 
depression, with impairment indicated as moderately severe.

In a June 1996 statement in support of claim, the veteran 
submitted that the April 1996 VA examiner incorrectly 
assessed her current industrial circumstances, noting that 
she was not unhappy with her current employment, but rather, 
could not meet the physical and emotional demands.  

VA outpatient records from August 1996 reflect diagnoses that 
included depression.

In a September 1996 private medical report, Mr. N., a 
psychologist, noted that in August 1996, he had been 
contacted by the veteran for evaluation and treatment 
pertinent to longstanding problems with depression, anxiety, 
chronic pain, and difficulties finding employment.  Mr. N. 
indicated that the veteran was currently employed part time 
at a nursing home as an aide and part time as a real estate 
agent.  Mr. N. commented that the veteran's insight and 
judgment were basically sound, but that she was seriously 
limited by her inescapable endogenous depression and 
inability to afford sufficiently intense and longer term 
treatment of her disorder.  Repeated failures to properly 
diagnose and treat her by the military and later by VA were 
found by Mr. N. to have prolonged and exacerbated her 
problems and created and reinforced her PTSD symptomatology.  
The diagnoses included chronic bipolar II disorder (recurrent 
major depressive episode with hypomanic E
episodes), and chronic PTSD.  Mr. N. also assigned a GAF of 
50 both currently and for the previous year for serious 
social and occupational functioning.  

At a personal hearing in October 1996 at the RO, the veteran 
testified that most of her employment had lasted two to three 
years, and that she would experience bouts of crying in 
response to stressful situations (transcript (T.) at p. 2).  
The veteran further indicated that she had not had any real 
estate sales since the previous February and that only two 
nights a week were spent at her position at a nursing home in 
order to limit contact with others (T. at p. 5).  Part of the 
reason she was limited to two nights a week at the nursing 
home was the need to recover physically the following day (T. 
at p. 6).  The veteran indicated that she currently 
experienced crying spells at the rate of 5 days each week (T. 
at pp. 9-10).  

Medical records received at the time of the hearing included 
private medical records from September and October 1996.  
These records reflect that during a hospital admission 
interview in September 1996, the veteran cried spontaneously 
and the diagnoses included bipolar disorder, depressed type.  
The assigned GAF score was 50.  In October 1996, it was noted 
that the veteran was still depressed, sleep was poor, and 
that she continued to have crying spells.

A private consultation report from December 1996 shows that 
the veteran reported being employed part time until one week 
earlier, at which time she had to leave that employment 
because of inability to stand.  She noted the need to leave 
previous employment in management in 1993 due to stress 
considerations.  Approximately two years earlier, the veteran 
relocated to the country.  Since then, she had not been able 
to find equal employment.  Currently, she was unemployed and 
felt physically and mentally unable to be gainfully employed.  
The veteran was noted to be tearful throughout the 
consultation.  Her quality of thinking was considered 
problematic in that she was negative and depressed.  The 
diagnostic impressions included recurrent major depression 
and chronic PTSD.  The veteran was assigned a current GAF of 
42, and a GAF for the past year of 65.

A VA outpatient record from January 1997 indicates that the 
veteran reported that she was on medication and that there 
was some improvement with her depression.  Memory and 
judgment were indicated to be good.  At the end of the month, 
it was noted that medication had helped with the veteran's 
crying spells.

In a private medical statement, dated in February 1997, Mr. 
N. indicated that it was fairly clear that it would be 
necessary to move slowly with the veteran because of the 
potential for interaction with other medications and 
conditions, and the complications she experienced as a result 
of her chronic pain, intensification of her anxiety, and 
frustration due to her mobility problems and continued social 
isolation.  Mr. N.'s psychiatric team considered the veteran 
to be incapable of working at either a desk job or going to 
school to enhance management skills.  

A VA medical statement for vocational rehabilitation purposes 
from February 1997 indicates that during the initial 
interview process, the veteran was found to be exceedingly 
labile.  She cried four or five times during the session.  As 
a result of input from Mr. N., the examiner concluded that 
the veteran was not feasible for VA vocational 
rehabilitation.

VA outpatient records for the period of March to May 1997 
show that in March 1997, the veteran reported problems 
associated with improper dose of medication, with increased 
tearfulness.  The assessment was PTSD and recurrent major 
depression.  In May 1997, the veteran reported recurrence of 
depressive symptoms, crying episodes, and hopelessness and 
sadness.  Mental status examination revealed that she was 
anxious and tearful.  The assessment included PTSD with 
recurrent depression.

A June 1997 private clinical summary from Mr. N. indicates 
the examiner's opinion that the veteran's severe depression 
had profoundly affected her inability to function.  A current 
GAF of 30 was assigned for her psychiatric status for the 
previous six months.

On VA psychiatric examination in July 1997, the veteran was 
unemployed and receiving Social Security Administration (SSA) 
disability benefits.  Mental status examination revealed that 
she was easily agitated, began to cry hysterically, and was 
quite labile with evident histrionic quality.  Memory and 
judgment were found to be intact.  The diagnosis included 
dysthymic disorder, and the veteran was assigned a GAF of 40.  
The prognosis was considered poor with the veteran's poor 
response to treatment and loss of initiative and efficiency 
found to preclude further gainful employment.

VA outpatient records from July 1997 to February 1998 reflect 
that in July 1997, the veteran continued to describe being 
extremely tearful at times and she experienced sleep 
problems.  The assessment was PTSD.  The GAF score was 60.  
In August 1997, the assessment included PTSD and major 
depression-chronic.  The veteran was assigned a GAF of 65.  A 
GAF of 65 was also assigned in January and February 1998.

At a personal hearing in February 1998, the veteran denied 
having a social life and she had not been employed since 1996 
(T. at pp. 2-3).  Mr. N. testified that he considered the 
veteran to be permanently and totally disabled (T. at p. 14).

A March 1998 private clinical summary from Mr. N. indicates 
that the veteran continued to experience mood fluctuations 
and other symptoms, and that her medical and emotional 
problems clearly were of a proportion to preclude realistic 
consideration of vocational rehabilitation or reentry into 
the labor market for gainful employment.

In an October 1998 statement, Mr. N. opined that due to the 
primary service-connected disorder, no reasonable prognosis 
for return to gainful employment could be offered.  Mr. N. 
and his staff were of the opinion that the veteran's primary 
and original disabling condition of PTSD represented a 
permanent disability.

A VA PTSD examination in December 1998 revealed that the 
veteran had last worked as a nurse's aide in 1996 and had 
been on SSA disability benefits since 1995 for depression.  
It was further noted that the veteran's activities were very 
constricted and limited, and that she did not have any close 
friends or other support system.  Mental status examination 
revealed that the veteran was easily agitated, began to cry 
hysterically during the consultation, and was found to be 
depressed, labile and histrionic.  The veteran reported 
problems in interpersonal relationships, low mood and energy, 
difficulty with personal hygiene and trouble establishing and 
maintaining relationships.  The diagnosis included neurotic 
depressive disorder (the same as dysthymic disorder).  The 
examiner assigned the veteran a GAF of 40 for severe 
impairment in social and occupational functioning.  The 
examiner indicated that the prognosis was poor with evidence 
of loss of initiative, efficiency, and reliability, which had 
precluded gainful employment.

A September 1999 VA mental disorders examination revealed 
that the veteran's last employment was in 1995.  On the 
mental status examination, the veteran became tearful during 
a good portion of the interview, and that she reported 
ongoing depressive symptoms.  Insight and judgment were 
mildly impaired by her depression.  The diagnosis included 
recurrent major depression, panic disorder, and PTSD.  A GAF 
of 43 was assigned; the examiner noted that the veteran still 
had difficulty maintaining any type of employment, and that 
she continued to complain of a variety of symptoms.

VA outpatient records from September 1999 to March 2000 
reflect that in October 1999, the veteran reported excellent 
response to medication with less irritability and depression.  
The diagnosis was major depressive disorder and PTSD, and a 
GAF of 70 was assigned.  In January 2000, the veteran was 
assigned a GAF of 60.

At a personal hearing in February 2000, the veteran testified 
that she had periods of unprovoked irritability and had 
difficulty socializing with others (T. at pp. 6-7).  Mr. N. 
again provided his opinion that the veteran was unemployable, 
noting that the VA physicians would probably agree with this 
(T. at pp. 24-25).

In a private medical statement, dated in February 2000, Mr. 
N. indicated that even though the veteran had made progress 
both physically and emotionally, any consideration of the 
veteran regaining an employable status was unrealistic.  The 
diagnosis included chronic bipolar II disorder and chronic 
PTSD, and Mr. N. assigned the veteran a current GAF and GAF 
for the previous year of 35-50, for chronic and serious 
impairment in social and occupational functioning.

VA outpatient records from September 2000 to March 2001 
reflect that in September and December 2000, the assessments 
included major depressive disorder, panic disorder, and PTSD, 
and a GAF of 60 was assigned.  In January 2001, it was noted 
that mood and affect were very depressed and tearful; the GAF 
was 55.  The veteran further reported that she had been 
crying regularly for the previous two weeks.  In March 2001, 
her mood and affect were again noted to be depressed and 
tearful.  A GAF of 60 was continued.

At the veteran's hearing before the undersigned member of the 
Board in March 2001, Mr. N. testified that the veteran's GAF 
was 30 or 40 (T. at p. 18).  The last time the veteran worked 
was in the winter of 1995 (T. at p. 21).  The veteran was 
considered for vocational rehabilitation three or four years 
ago, but was not found to be a viable candidate (T. at p. 
22).  Because of her depression and other symptoms, Mr. N. 
believed that the veteran had a permanent disability (T. at 
p. 23).

Rating Criteria and Analysis

The veteran's service-connected psychiatric disability has 
been evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Codes 9434 and 9411, under the "old" 
rating criteria for neuropsychiatric disabilities (effective 
prior to November 7, 1996), and also under the "new" 
criteria for neuropsychiatric disabilities which took effect 
during the pendency of this appeal (on November 7, 1996).  
Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

The "old" criteria provide for a 70 percent evaluation 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
where psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is to 
be granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Codes 9411 and 9434.  Hence, 
the older rating criteria set forth three independent bases 
for granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2001) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The "new" rating 
criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434, effective 
November 7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434, effective 
November 7, 1996.

The newer rating criteria provide for a 100 percent rating 
with the following disability picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434, effective 
November 7, 1996.

As of January 31, 1996, the veteran's employment had been 
reduced to two part-time positions, one in real estate sales 
and one involving night work as a nurse's aide, and as will 
be shown more fully below, the Board finds that it is 
reasonable to conclude that the veteran's pursuit of these 
positions was at least in part an effort to reduce stress and 
interaction with others as a result of her service-connected 
psychiatric disability.  As these circumstances occurred 
prior to the change in the applicable rating criteria, the 
Board must continue to apply the "old" rating criteria to 
the period of January 31, 1996 to November 6, 1996.  In 
addition, as was noted previously, since the Board finds that 
entitlement to a 100 percent evaluation is warranted from 
January 31, 1996 only under the "old" criteria, the Board 
will apply the "old" rating criteria to the entire period 
on and after January 31, 1996.

The veteran has apparently not worked full time since 1995.  
Although it has been noted that she also is industrially 
impaired because of physical problems, both VA examiners and 
the veteran's primary treating psychologist, Mr. N., have 
indicated that she has severe industrial impairment 
associated with her service-connected psychiatric disability.  
Significantly, the veteran has consistently reported episodes 
of unprovoked irritability and crying spells.  The record 
further reveals that she has experienced numerous additional 
symptoms that are attributable to her depression and PTSD.  
The veteran has also consistently reported feelings of 
estrangement, indicating that she has little or no social 
life.  The July 1997 and December 1998 VA mental disorders 
examiner assigned the veteran a GAF of 40 and specifically 
commented that the prognosis was poor with poor response to 
treatment and loss of initiative and efficiency found to 
preclude further gainful employment.  Similarly, the 
September 1999 VA examiner assigned a GAF of 43, finding that 
the veteran still had difficulty maintaining any type of 
employment, and that she continued to complain of a variety 
of symptoms.  

Although the Board recognizes that since January 1996 there 
is some evidence of periodic improvement of the veteran's 
psychiatric symptoms with medication and corresponding 
temporary GAF scores of 60 in July 1997, 65 in August 1997, 
January 1998, and February 1998, 70 in October 1999, 65 in 
January 2000, and 60 in the latter part of 2000 and March 
2001, even at these times, there were complaints of 
tearfulness and other symptoms of depression.  These higher 
GAF scores arose out of outpatient treatment as opposed to 
comprehensive VA examinations for rating purposes; the record 
also discloses GAF scores assigned by Mr. N. of as low as 30 
in June 1997, and 35 to 50 in February 2000.

Accordingly, in the light of all of the evidence of record, 
the Board finds that the veteran is entitled to a 100 percent 
disability evaluation effective from January 31, 1996.  The 
evidence of record indicates very little, if any, hobbies or 
outside interests, and although she maintains a relationship 
with her current spouse and her daughter, the veteran reports 
no friends, consistent difficulty sleeping, easy 
irritability, and crying spells.  In fact, crying spells have 
been reported by several examiners as having impeded the 
veteran's ability to participate in the interview process 
such that it is reasonable to conclude there would be similar 
interference in an industrial environment.  Thus, although 
the veteran's service-connected psychiatric disability 
currently may not be productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, the 
evidence does suggest that the veteran is virtually isolated 
from the rest of the community.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9411 and 9434.

The veteran has not worked since 1995, and while there have 
been short periods of improvement, her psychiatric 
symptomatology has consistently been productive of severe 
social and industrial impairment.  Moreover, she has been 
assessed as being unemployable by reason of her psychiatric 
disability by two VA examiners following comprehensive VA 
mental examinations for rating purposes, and by her private 
psychologist who has been following the veteran since 1996.  
The Board finds the opinions of these VA examiners and Mr. N. 
to be more persuasive than the GAF scores assigned during 
periodic VA outpatient care.  Therefore, the Board is 
persuaded that the veteran's service-connected psychiatric 
disorder alone, when viewed longitudinally, demonstrates that 
she is unable to obtain or retain employment.  Accordingly, a 
100 percent rating is in order.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9411 and 9434.  See also Johnson v. Brown, 
supra.

II.  The Veteran's Claims for Service Connection
for Fibromyalgia and a Gastrointestinal Disorder,
to include Colitis

Background

The veteran contends that she is entitled to service 
connection for fibromyalgia and a gastrointestinal disorder, 
to include colitis.  Specifically, she asserts that 
symptomatology arising out of her service-connected 
psychiatric disability caused additional disability with 
respect to her fibromyalgia and gastrointestinal disorder, 
and that she is therefore entitled to service connection for 
these disorders.

Service connection is warranted for a disability resulting 
from a disease or injury incurred or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence establishing 
that the claimed disability is proximately due to or the 
result of a service-connected disability.  See Lanthan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation).

In relation to her appeal, the veteran was granted service 
connection for neurotic depressive reaction and assigned a 
noncompensable evaluation in a September 1963 rating 
decision.  Thereafter, the noncompensable rating was 
continued until the regional office (RO) assigned a 10 
percent evaluation for the veteran's nervous disorder in a 
May 1996 rating decision, effective from January 31, 1996.  
An October 1996 rating decision identified the veteran's 
service-connected disability as neurotic depressive reaction 
and increased the evaluation to 50 percent, effective from 
January 31, 1996.  An October 1999 rating decision later 
established service connection for PTSD, considered such 
disability in conjunction with the veteran's additional 
psychiatric disability now characterized as a major 
depressive disorder with panic disorder, and continued the 
evaluation for service-connected psychiatric disability at 50 
percent.  

In February 1998, the veteran submitted a written claim in 
which she sought service connection for a gastrointestinal 
condition, colitis, and fibromyalgia as secondary and/or 
aggravated by her service-connected psychiatric disorder.  
Following the submission of evidence by the veteran, the RO 
denied the veteran's claim for secondary service connection 
for these disorders in a May 1998 rating decision, in part on 
the basis that service, private and VA medical records did 
not demonstrate that these disorders were either incurred in 
service or related to the veteran's service-connected 
neurotic depressive reaction.  The Board notes that among 
these records was a June 1993 medical report documenting a 
diagnosis of gastritis and/or irritable bowel syndrome.  The 
veteran disagreed with that decision, and initiated an 
appeal.  Following the receipt of records from the SSA and 
additional evidence, the RO again concluded that there was no 
evidence that demonstrated that fibromyalgia or a 
gastrointestinal disorder was related to service or service-
connected disability.  

VA outpatient records from September 1999 to March 2000, do 
not contain medical opinions linking fibromyalgia and/or a 
gastrointestinal disability to service-connected psychiatric 
disability.  

At the veteran's personal hearing in February 2000, she 
testified as to the nature and extent of her fibromyalgia (T. 
at pp. 10-13).  The psychologist who had been treating the 
veteran, Mr. N., offered testimony on the interaction between 
the veteran's fibromyalgia and depression (T. at p. 13).  
Although not an expert on fibromyalgia, Mr. N. opined that 
dealing with fibromyalgia induced its own level of depression 
(T. at p. 13).  Mr. N. further noted that when there were two 
major sets of discomfort going on at the same time, "one 
potentates the other" (T. at p. 13).  With respect to her 
gastrointestinal disorder, the veteran stated that her 
symptoms began approximately two years after service 
separation, at which time she started having a bloody 
discharge with her stools and there was a diagnosis of 
colitis (T. at p. 19).  She then continued to have 
gastrointestinal problems, and while she had not had problems 
with colitis in recent years, she continued to suffer from 
abdominal pains (T. at pp. 19-22).

In a March 2000 supplemental statement of the case, the RO 
concluded that the additional testimony and VA outpatient 
records did not provide expert medical opinion to show that 
fibromyalgia and/or a gastrointestinal disorder were caused 
by service-connected disability or made such disability 
measurably worse.  

VA outpatient treatment records from September 2000 to March 
2001, reflect that in October 2000, the veteran reported 
decreased pain tolerance secondary to exacerbation of her 
osteoarthritis and fibromyalgia.  

In answers contained in a January 2002 claimant questionnaire 
submitted to the Missouri Division of Vocational 
Rehabilitation, the veteran noted the level of pain connected 
with her fibromyalgia and its adverse affect on her 
emotionally.

At the veteran's travel Board hearing in March 2001, she 
testified that she required continuous medication for her 
fibromyalgia (T. at pp. 2-3).  Mr. N. opined that 
fibromyalgia "may trigger or potentate" her depression (T. 
at p. 3).  The veteran also noted that she experienced daily 
symptoms of irritable bowel syndrome for which she would take 
medication (T. at pp. 10-11).  She testified that she 
previously suffered from a bleeding colon and had a hiatal 
hernia (T. at p. 11).  She asserted that a physician had 
indicated that her current gastrointestinal condition was 
directly related to her nervous condition (T. at p. 11).  She 
said that irritable bowel and fibromyalgia were connected 
with her depression, noting that it was a "cycle kind of 
thing" (T. at pp. 11-12).  Dr. S. and Mr. N. had both 
indicated that there was a relationship between the veteran's 
depression and these disorders, and Mr. N. testified at this 
time that irritable bowel syndrome was a very frequent and 
direct result of symptoms suffered by people with either 
major depression or PTSD (T. at p. 12). 

In response to a request from the Board, in January 2002, A 
VA specialist in internal medicine, Dr. K., provided an 
analysis of the medical evidence of record and an opinion 
regarding the possibility of a relationship between the 
veteran's fibromyalgia and gastrointestinal disorders and her 
service-connected psychiatric disability.  Dr. K. concluded 
that the veteran's service-connected psychiatric disorder did 
not cause the fibromyalgia or gastrointestinal disorder, and 
that neither fibromyalgia nor a gastrointestinal disorder 
preexisted service and was aggravated therein, but in her 
opinion it was at least as likely as not that the veteran's 
service-connected psychiatric condition caused an increase in 
the fibromyalgia.  This opinion was indicated to be based on 
the statements made by the veteran and her psychologist 
during testimony, which was not considered significantly 
different than that which would be obtained as part of the 
subjective portion of a physician's note.  

Dr. K. further noted, however, that it was difficult to 
render an opinion regarding the extent to which the service-
connected conditions increased the severity of the 
fibromyalgia without further evidence as to the history of 
the fibromyalgia, either at baseline or as a flare of her 
PTSD, panic or depressive disorders.  Dr. K. was also 
influenced by the level of pain connected with her 
fibromyalgia and its adverse affect on her emotionally as 
communicated in answers to a claimant questionnaire submitted 
to the Missouri Division of Vocational Rehabilitation.  As 
was noted previously, while Dr. K. was not able to assess the 
extent to which the service-connected psychiatric disorders 
increased the severity of the fibromyalgia, she did opine 
that it exacerbated her fibromyalgia to at least a mild to 
moderate degree.

Azs to whether the service-connected psychiatric disorder 
exacerbated the gastrointestinal disorder, Dr. K. concluded 
that the veteran's service-connected disability did worsen 
the symptoms of irritable bowel syndrome based on the 
testimony given by the veteran to the Board in March 2001.  
Dr. K. further commented that the veteran's statements 
directly related her emotional status to her irritable bowel 
syndrome.  Dr. K. rated such exacerbation as mild due to the 
lack of other information.  Dr. K. found that neither the 
veteran's gastroesophageal reflux disease (GERD) nor her 
diarrhea due to a prior cholecystectomy appeared to have any 
relation to her service-connected disorders.  A copy of the 
opinion was provided to the veteran's representative for 
review.  




Analysis

The veteran does not contend, nor does the evidence show, 
that she had either fibromyalgia or a chronic 
gastrointestinal disorder such as colitis during military 
service.  Rather, she contends that fibromyalgia and/or a 
gastrointestinal order were caused or made worse by her 
service-connected psychiatric disability.  An award of 
secondary service connection requires competent medical 
evidence establishing that a current disability is the result 
of or proximately due to a service-connected disability.  

In this case, the record offers medical evidence that the 
veteran's fibromyalgia and irritable bowel syndrome are, at 
least in part, related to the veteran's service-connected 
psychiatric disorder.  In this regard, the Board finds that 
the evidence does not tend to show that the veteran's 
fibromyalgia and irritable bowel syndrome was directly caused 
by her service-connected psychiatric disability, but rather 
tends to demonstrate that such disability has aggravated her 
fibromyalgia and irritable bowel syndrome.  The Board is 
persuaded by the opinions of both Mr. N. and Dr. K. that the 
veteran's fibromyalgia and irritable bowel syndrome are 
likely affected by her service-connected depression and PTSD.  

In particular, the Board notes that both examiners appear to 
conclude that the veteran's fibromyalgia and irritable bowel 
syndrome have been exacerbated by the veteran's psychiatric 
symptoms, the irritable bowel syndrome to a mild degree, and 
the fibromyalgia, to at least a mild to moderate degree.  As 
such, in light of the holding in Allen v. Brown, supra, the 
Board finds that service connection for fibromyalgia and 
irritable bowel syndrome as secondary to the veteran's 
service-connected psychiatric disability is warranted.  See 
38 C.F.R. § 3.310 (2001).

With respect to the claim for service connection for a 
gastrointestinal disorder, to include colitis, the Board does 
not find that the record supports the establishment of 
service connection on a direct or secondary basis for any 
gastrointestinal disorder other than irritable bowel 
syndrome.  First, although the record reflects previous 
diagnoses of other gastrointestinal disability, there is no 
medical opinion linking such disability to service or 
service-connected disability.  Moreover, the Board finds that 
the VCAA does not require further development in this regard, 
as Dr. K. has already squarely addressed this possibility 
when she concluded that it appeared that the conditions of 
GERD and diarrhea due to cholecystectomy did have any 
relationship to her service-connected disability.  
Parenthetically, since the last diagnosis of irritable bowel 
syndrome was in June 1993, the Board construes Dr. K.'s 
recent opinion as implying the continued existence of this 
disability.

In summary, the Board finds that the evidence taken as a 
whole supports the conclusion that fibromyalgia and irritable 
bowel syndrome have been made worse by the veteran's service-
connected psychiatric disorders, although not directly caused 
by them.  Such a conclusion is consistent with the opinions 
of Mr. N. and Dr. K., and there is no medical opinion to the 
contrary.  Thus, the Board finds that it is likely that the 
veteran's service-connected psychiatric disability aggravated 
her fibromyalgia and irritable bowel syndrome.  To that 
extent, the veteran's claim of service connection for 
fibromyalgia and irritable bowel syndrome as secondary to 
service-connected psychiatric disability is granted.

III.  Entitlement to a Total Disability Rating
Based on Individual Unemployability
Due to Service-Connected Disability

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary. Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

Analysis

Earlier in this decision, the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
psychiatric disability.  The determination in essence has 
rendered moot the remaining issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, since a total rating based on 
individual unemployability due to service-connected 
disabilities is assignable only if the schedular rating is 
less than total.  38 C.F.R. § 4.16 (2001).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).  

In essence, with the grant of a total schedular disability 
rating for her service-connected psychiatric disability, 
there no longer exists any case or controversy as to the 
disability rating.  Entitlement to a 100 percent rating based 
on individual unemployability is viewed as an intertwined 
issue since both bases of entitlement would produce a 100 
percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available where the total rating is based upon 
individual unemployability.  38 U.S.C.A. § 1114 (West 1991 & 
Supp. 2001).  Having resolved the veteran's claim on a 
schedular basis and thereby having granted the maximum 
benefit, there is no longer a question or controversy 
regarding the level of disability at any time applicable to 
the period under review.  No greater benefit could be 
provided.  Nor are any exceptions to the mootness doctrine 
present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.


ORDER

A 100 percent evaluation for major depressive disorder, panic 
disorder, and PTSD is granted, subject to the legal criteria 
governing payment of monetary benefits.

Service connection for fibromyalgia and irritable bowel 
syndrome, as secondary to service-connected major depressive 
disorder, panic disorder, and PTSD, is granted.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

